Order, Supreme Court, New York County, entered on March 20,1972, denying plaintiffs’ motion for a temporary injunction and other relief, unanimously modified, on the law and in the exercise of discretion, to the extent of granting the injunctive relief requested in the order to show cause herein restraining defendants from taking any action to cancel or terminate the lease herein and staying the running of the time limits in the notices of default until after the determination of this action, and otherwise affirmed. Appellants shall recover of respondents $60 costs and disbursements of this appeal. Plaintiff, in this action for a declaratory judgment and to restrain defendants from canceling or terminating their lease, “ followed the procedure outlined in First Nat. Stores v. Yellowstone Shopping Center (21 N Y 2d 630) and 150 East 57th St. Assoc. v. Fletcher (35 A D 2d 947) to test the legality and propriety of a landlord’s notice of default under a lease, and of its intention to terminate” (Wienerwald 8th St. v. Third Brevoort Corp., 38 A D 2d 525). Settle order on notice. Concur — Stevens, P, J., Markewich, Kupferman, Murphy and Capozzoli, JJ.